Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 25, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  144064 & (24)(32)                                                                                          Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                     Bridget M. McCormack,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 144064
                                                                     COA: 301790
                                                                     Oakland CC: 2006-206911-FC
  DWIGHT THERONE BULEY,
           Defendant-Appellant.

  _________________________________________/

         By order of November 9, 2012, the prosecuting attorney was directed to answer
  the application for leave to appeal the October 5, 2011 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D). The motion to remand is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 25, 2013                    _________________________________________
         s0122                                                                  Clerk